

113 S2799 RS: Satellite Television Access and Viewer Rights Act
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 569113th CONGRESS2d SessionS. 2799IN THE SENATE OF THE UNITED STATESSeptember 11, 2014Mr. Rockefeller (for himself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 17 (legislative day, September 16), 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo extend the authority of satellite carriers to retransmit certain television broadcast station
			 signals, and for other purposes.1.Short titleThis Act may be cited as the Satellite Television Access and Viewer Rights Act.2.References to Communications Act of 1934Except as otherwise expressly provided, wherever in this Act an
			 amendment or repeal is expressed in terms of an amendment to, or repeal
			 of, a section or other provision, the reference shall be
			 considered to be made to a section or other provision of the
			 Communications
			 Act of 1934 (47 U.S.C. 151 et seq.).ISatellite television101.Extension of authoritySection 325(b) (47 U.S.C. 325(b)) is amended—(1)in paragraph (2)(C), by striking December 31, 2014 and inserting December 31, 2019; and(2)in paragraph (3)(C), by striking January 1, 2015 each place it appears and inserting January 1, 2020.102.Modification of television markets to further consumer access to relevant television programming(a)In generalSection 338 (47 U.S.C. 338) is amended—(1)in  subsection (k)—(A)by redesignating paragraphs (1) through (10) as paragraphs (2) through (11), respectively;(B)by inserting before paragraph (2), as redesignated, the following:(1)Designated market areaThe term designated market area means a designated market area as determined by Nielsen Media Research or by any successor system
			 of assigning television broadcast stations to local markets adopted by the
			 Commission.; and(C)by amending paragraph (5), as redesignated, to read as follows:(5)Local marketThe term local market, in the case of both commercial and noncommercial television broadcast stations, means the
			 designated market area in which a television broadcast station is located.; and(2)by adding at the end the following:(l)Market determinations(1)In generalFollowing a written request, the Commission may, with respect to a particular television
			 broadcast
			 station, include additional communities within its local market or exclude
			 communities from such station’s local market to better effectuate the
			 purposes of this section.(2)ConsiderationsIn considering requests filed under paragraph (1), the
			 Commission—(A)may determine that particular communities are part
			 of more than one local market; and(B)shall afford particular
			 attention to the value of localism, including promoting a consumer's
			 access to
			 television signals that originate in the consumer's State of residence, by
			 taking
			 into account such factors as—(i)whether the station, or other stations located in the same area—(I)have been historically carried on
			 the cable system or systems within such community; and(II)have been historically carried on the satellite carrier or
			 carriers serving such community;(ii)whether the television station provides coverage or other local service to such community;(iii)whether any other television station that is eligible to be carried by a satellite carrier in such
			 community in fulfillment of the requirements of  this section provides
			 news
			 coverage of issues of concern to such community or provides carriage or
			 coverage of sporting and other events of interest to the community; and(iv)evidence of viewing patterns in households that subscribe and do not subscribe to the services
			 offered by multichannel video programming distributors within the areas
			 served by such
			 multichannel video programming distributors in such community.(3)Carriage of signalsA satellite carrier shall not delete from carriage the signal of a commercial television station
			 during the pendency of any proceeding under this subsection.(4)DeterminationsNot later than 120 days after the date that a written request is filed under paragraph (1), the
			 Commission shall grant or deny the request..(b)Conforming amendmentsSection 614(h)(1)(C) (47 U.S.C. 534(h)(1)(C)) is amended—(1)in clause (ii)—(A)in the matter preceding subclause (I), by striking localism and inserting localism, including promoting consumer access to television signals that originate in a consumer's
			 State of residence,;(B)in subclause (II), by striking community and inserting community or on the satellite carrier or carriers serving such community; and(C)by amending subclause (IV) to read as follows:(IV)evidence of viewing patterns in households that subscribe and do not subscribe to the services
			 offered by multichannel video programming distributors within the areas
			 served by such
			 multichannel video programming distributors in such community.; and(2)by moving the margin of clause (iv) 4 ems to the left.(c)ImplementationAs part of the rulemaking to implement the amendments made by this section, the Federal
			 Communications Commission shall ensure that procedures for the filing
			 and consideration of a written request under sections 338(l)	and
			 614(h)(1)(C) of the Communications Act of 1934 (47 U.S.C. 338, 534) fully
			 effectuate the purposes of the amendments made by this section.   As part
			 of that process, the Federal Communications Commission shall update what
			 it considers to be a community for purposes of a modification of a market
			 under section 338(l) or 614(h)(1)(C) of the Communications Act of 1934 (47
			 U.S.C. 338, 534).IIVideo policy reforms201.Consumer protections in retransmission consent(a)Joint retransmission consent negotiationsSection 325(b)(3)(C) (47 U.S.C. 325(b)(3)(C)) is amended—(1)in clause (ii), by striking and at the end;(2)in clause (iii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(iv)prohibit a television broadcast station from coordinating negotiations or negotiating on a joint
			 basis with another television broadcast station to grant retransmission
			 consent under this section to a multichannel video programming
			 distributor, unless such stations are directly or indirectly under common
			 de jure control permitted by the Federal Communications Commission;.(b)Protections for significantly viewed and other television signalsSection 325(b)(3)(C) (47 U.S.C. 325(b)(3)(C)), as amended, is further amended by adding at the end
			 the following:(v)prohibit a television broadcast station from limiting the ability of a multichannel video
			 programming distributor to carry a television signal that has been deemed
			 significantly viewed, within the meaning of section 76.54 of title 47,
			 Code of Federal Regulations, or any successor regulation, or any other
			 television broadcast signal such distributor is authorized to carry under
			 section 338 or 614 of this Act, into the local
			 market of such station, unless such stations are directly or indirectly
			 under common de jure control permitted by the Commission; and.(c)Per se violationsSection 325(b)(3)(C) (47 U.S.C. 325(b)(3)(C)), as amended, is further amended by adding at the end
			 the following:(vi)following an expiration of a retransmission consent agreement between a television broadcast
			 station and a multichannel video programming distributor under this
			 section, permit the Commission—(I)to request from the parties such information as it deems
			 necessary to ensure that neither party has committed a per se violation of
			 its duty to negotiate in good faith under this
			 paragraph; and(II)to determine, based on the information collected under
			 subclause (I) and
			 in accordance with this Act, that a party to a retransmission consent
			 negotiation has
			 committed a per se violation of its duty to negotiate in good faith..(d)Good faithSection 325(b)(3) (47 U.S.C. 325(b)(3)) is amended by adding at the end the following:(D)Update to good faith rulesThe Commission shall commence a rulemaking to revise the regulations issued pursuant to
			 subparagraph (C). That rulemaking shall—(i)consider whether each of the
			 following constitutes a failure to negotiate in good faith as required by
			 this paragraph—(I)the blocking of online content owned or controlled by a television broadcast station or a
			 television network, or the act of soliciting, encouraging, or otherwise
			 seeking to have another entity block access to online content, during
			 retransmission consent negotiations or after the
			 expiration of a retransmission consent agreement; and(II)allowing a television network to review and approve the rates, terms, and conditions of a
			 retransmission consent agreement, or the material terms of such agreement,
			 for any television broadcast station not wholly owned by such network; and(ii)review and update the Commission's
			 totality of the circumstances test to ensure that such test encourages
			 parties to
			 a retransmission consent negotiation to present bona fide proposals on the
			 material terms of a retransmission consent agreement during negotiations
			 and engage in timely negotiations to reach an agreement..(e)Conforming amendmentSection 325(b)(7) (47 U.S.C. 325(b)(7)) is amended—(1)in subparagraph (A), by striking and at the end;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(C)television network means a television network in the United States which offers an interconnected program service on
			 a regular basis for 15 or more hours per week to at least 25 affiliated
			 broadcast stations in 10 or more States.. (f)Margin corrections(1)Section 325(b)(3)(C) (47 U.S.C. 325(b)(3)(C)) is further amended by moving the margin of clause
			 (iii) 4 ems to the left.(2)Section 325(b) (47 U.S.C. 325(b)) is amended by moving the margin of paragraph (7), as amended by
			 this section, 4 ems
			 to the left.202.Update to cable rates reportSection 623(k) (47 U.S.C. 543(k)) is amended to read as follows:(k)Reports on average prices(1)In generalThe Commission shall annually publish statistical reports on the average rates for basic cable
			 service and other cable programming, and for converter boxes, remote
			 control units, and other equipment of cable systems that the Commission
			 has found are subject to effective competition under subsection (a)(2)
			 compared with cable systems that the Commission has found are not subject
			 to such effective competition.(2)Inclusion in annual reportThe Commission shall include in its report under paragraph (1), the aggregate average total amount
			 paid by cable systems per community in compensation under
			 section 325..203.Competitive device availability(a)Termination of effectiveness(1)New navigation devicesThe
			 authority provided by the second sentence of section 76.1204(a)(1) of
			 title 47, Code of Federal Regulations, terminates effective on the date
			 that is 2 years after the date of enactment of this Act.(2)Revision of regulationsNot later than 910 days after the date of
			 enactment of this Act, the Federal Communications
			 Commission shall revise its regulations to strike
			 the sentence described in paragraph (1) and make any necessary conforming
			 revisions to its regulations.(b)Working Group(1)In generalNot later than 60 days after the date of enactment of this Act, the Chairman of the Federal
			 Communications Commission shall
			 convene a working group of technical experts representing a wide range of
			 stakeholders, to identify and report performance objectives, technical
			 capabilities, and technical standards of a non-burdensome,
			 uniform, and technology- and platform-neutral software-based downloadable
			 security system designed to promote the competitive availability of
			 navigation devices in furtherance of section 629 of the Communications Act
			 of 1934 (47 U.S.C. 549).(2)ReportNot later than 540 days after the date of enactment of this Act, the working group shall file a
			 report with the Federal Communications Commission on its work under
			 paragraph (1).(3)Commission assistanceThe Chairperson of the Federal Communications Commission may appoint a member of the Commission's
			 staff—(A)to moderate and direct the work of the working group under this subsection; and(B)to provide technical assistance to members of the working group, as appropriate.(4)Initial meetingThe initial meeting of the working group shall take place not later than 180 days after the
			 date of the enactment of this Act.204.Administrative reforms to effective competition petitionsSection 623 (47 U.S.C. 543) is amended by adding at the end the following:(o)Streamlined petition process for small cable operators(1)In generalNot later than 180 days after the date of enactment of the Satellite Television Access and Viewer Rights Act, the Commission shall complete a rulemaking to establish a streamlined process for filing of an
			 effective
			 competition petition pursuant to this section for small cable operators,
			 particularly those who serve primarily rural areas.(2)ConstructionNothing in this subsection shall be construed to have any effect on the duty of a small cable
			 operator to prove the existence
			 of effective competition under this section.(3)Definition of small cable operatorIn this subsection, the term small cable operator has the meaning given the term in subsection (m)..IIIMiscellaneous301.ImplementationExcept as otherwise expressly provided, the Federal Communications Commission shall prescribe
			 regulations to
			 implement the requirements of this Act,
			 and any amendments made by this Act, not later than 270 days after the
			 date of
			 enactment.302.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of
			 such provision or amendment to any person or circumstance is held to be
			 unconstitutional, the remainder of the Act, the amendments made by the
			 Act, and the application of such provision or amendment
			 to any person or circumstance shall not be affected thereby.1.Short titleThis Act may be cited as the Satellite Television Access and Viewer Rights Act.2.References to Communications Act of 1934Except as otherwise expressly provided, wherever in this Act an
			 amendment or repeal is expressed in terms of an amendment to, or repeal
			 of, a section or other provision, the reference shall be
			 considered to be made to a section or other provision of the
			 Communications
			 Act of 1934 (47 U.S.C. 151 et seq.).ISatellite television101.Extension of authoritySection 325(b) (47 U.S.C. 325(b)) is amended—(1)in paragraph (2)(C), by striking December 31, 2014 and inserting December 31, 2019; and(2)in paragraph (3)(C), by striking January 1, 2015 each place it appears and inserting January 1, 2020.102.Modification of television markets to further consumer access to relevant television programming(a)In generalSection 338 (47 U.S.C. 338) is amended—(1)in  subsection (k)—(A)by redesignating paragraphs (1) through (10) as paragraphs (2) through (11), respectively;(B)by inserting before paragraph (2), as redesignated, the following:(1)Designated market areaThe term designated market area means a designated market area as determined by Nielsen Media Research.; and(C)by amending paragraph (5), as redesignated, to read as follows:(5)Local marketThe term local market, in the case of both commercial and noncommercial television broadcast stations, means the
			 designated market area in which a television broadcast station is located,
			 including with respect to a commercial television broadcast station any
			 modifications to such market pursuant to subsection (l).; and(2)by adding at the end the following:(l)Market determinations(1)In generalFollowing a written request, the Commission may, with respect to a particular commercial television
			 broadcast
			 station, include additional communities within its local market or exclude
			 communities from such station’s local market to better effectuate the
			 purposes of this section.(2)ConsiderationsIn considering requests filed under paragraph (1), the
			 Commission—(A)may determine that particular communities are part
			 of more than one local market;(B)shall afford particular
			 attention to the value of localism by
			 taking
			 into account such factors as—(i)whether the station, or other stations located in the same area—(I)have been historically carried on
			 the cable system or systems within such community; or(II)have been historically carried on the satellite carrier or
			 carriers serving such community;(ii)whether the television station provides coverage or other local service to such community;(iii)whether modifying the local market of the television station would promote consumers' access to
			 television broadcast station signals that originate in their State of
			 residence;(iv)whether any other television station that is eligible to be carried by a satellite carrier in such
			 community in fulfillment of the requirements of  this section provides
			 news
			 coverage of issues of concern to such community or provides carriage or
			 coverage of sporting and other events of interest to the community; and(v)evidence of viewing patterns in households that subscribe and do not subscribe to the services
			 offered by multichannel video programming distributors within the areas
			 served by such
			 multichannel video programming distributors in such community.(3)Carriage of signals(A)Carriage obligationA market determination under this subsection shall not create additional carriage obligations for a
			 satellite carrier if it is not technically and economically feasible for
			 such carrier to accomplish such carriage by means of its satellites in
			 operation at the time of the determination.(B)Deletion of signalsA satellite carrier shall not delete from carriage the signal of a commercial television broadcast
			 station
			 during the pendency of any proceeding under this subsection.(4)DeterminationsNot later than 120 days after the date that a written request is filed under paragraph (1), the
			 Commission shall grant or deny the request.(5)No effect on eligibility to receive distant signalsNo modification of a commercial broadcast television station’s local market pursuant to this
			 subsection shall have any effect on the eligibility of households in the
			 community affected by such modification to receive distant signals
			 pursuant to section 339 of this Act..(b)Conforming amendmentsSection 614(h)(1)(C) (47 U.S.C. 534(h)(1)(C)) is amended—(1)in subclause (ii)—(A)in subclause (II), by striking community and inserting community or on the satellite carrier or carriers serving such community;(B)by redesignating subclauses (III) and (IV) as subclauses (IV) and (V), respectively;(C)by inserting after subclause (II) the following:(III)whether modifying the local market of the television station would promote consumers' access to
			 television broadcast station signals that originate in their State of
			 residence;; and(D)by amending subclause (V), as redesignated, to read as follows:(V)evidence of viewing patterns in households that subscribe and do not subscribe to the services
			 offered by multichannel video programming distributors within the areas
			 served by such
			 multichannel video programming distributors in such community.; and(2)by moving the margin of clause (iv) 4 ems to the left.(c)ImplementationAs part of the rulemaking to implement the amendments made by this section, the Federal
			 Communications Commission shall ensure that procedures for the filing
			 and consideration of a written request under sections 338(l)	and
			 614(h)(1)(C) of the Communications Act of 1934 (47 U.S.C. 338, 534) fully
			 effectuate the purposes of the amendments made by this section.   As part
			 of that process, the Federal Communications Commission shall update what
			 it considers to be a community for purposes of a modification of a market
			 under section 338(l) or 614(h)(1)(C) of the Communications Act of 1934 (47
			 U.S.C. 338, 534).(d)Market modification processThe Federal Communications Commission shall make information available to consumers on its website
			 that explains the market modification process, including—(1)who may petition to include additional communities within, or exclude communities from, a—(A)local market (as defined in section 338(k) (47 U.S.C. 338(k))); or(B)television market (as determined under section 614(h)(1)(C) (47 U.S.C. 534(h)(1)(C))); and(2)the factors that the Commission takes into account when responding to a petition described in
			 paragraph (1).IIVideo policy reforms201.Consumer protections in retransmission consent(a)Joint retransmission consent negotiationsSection 325(b)(3)(C) (47 U.S.C. 325(b)(3)(C)) is amended—(1)in clause (ii), by striking ; and at the end;(2)in clause (iii), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(iv)prohibit a television broadcast station from coordinating negotiations or negotiating on a joint
			 basis with another television broadcast station in the same local market
			 (as defined in section 338 of this Act) to grant retransmission
			 consent under this section to a multichannel video programming
			 distributor, unless such stations are directly or indirectly under common
			 de jure control permitted under the regulations of the Federal
			 Communications Commission; and.(b)Protections for significantly viewed and other television signalsSection 325(b)(3)(C) (47 U.S.C. 325(b)(3)(C)), as amended, is further amended by adding at the end
			 the following:(v)prohibit a television broadcast station from limiting the ability of a multichannel video
			 programming distributor to carry a television signal that has been deemed
			 significantly viewed, within the meaning of section 76.54 of title 47,
			 Code of Federal Regulations, or any successor regulation, or any other
			 television broadcast signal such distributor is authorized to carry under
			 section 338, 339, 340, or 614 of this Act, into the local
			 market of such station, unless such stations are directly or indirectly
			 under common de jure control permitted by the Commission..(c)Good faithSection 325(b)(3) (47 U.S.C. 325(b)(3)) is amended by adding at the end the following:(D)Update to good faith rulesThe Commission shall commence a rulemaking to review and update its
			 totality of the circumstances test for good faith negotiations.  As part
			 of that rulemaking, the Commission shall ensure that such test encourages
			 parties to
			 a retransmission consent negotiation to present bona fide proposals on the
			 material terms of a retransmission consent agreement during negotiations
			 and engage in timely negotiations to reach an agreement..(d)Margin corrections(1)Section 325(b)(3)(C) (47 U.S.C. 325(b)(3)(C)) is further amended by moving the margin of clause
			 (iii) 4 ems to the left.(2)Section 325(b) (47 U.S.C. 325(b)) is amended by moving the margin of paragraph (7), 4 ems
			 to the left.202.Update to cable rates reportSection 623(k) (47 U.S.C. 543(k)) is amended to read as follows:(k)Reports on average prices(1)In generalThe Commission shall annually publish statistical reports on the average rates for basic cable
			 service and other cable programming, and for converter boxes, remote
			 control units, and other equipment of cable systems that the Commission
			 has found are subject to effective competition under subsection (a)(2)
			 compared with cable systems that the Commission has found are not subject
			 to such effective competition.(2)Inclusion in annual report(A)In generalThe Commission shall include in its report under paragraph (1), the aggregate average total amount
			 paid by cable systems in compensation under
			 section 325.(B)FormThe Commission shall publish information under this paragraph in a manner substantially similar to
			 the way other comparable information is published in such report..203.Competitive device availability(a)Termination of effectiveness(1)New navigation devicesThe second sentence of section 76.1204(a)(1) of
			 title 47, Code of Federal Regulations, terminates effective on the date
			 that is 2 years after the date of enactment of this Act.(2)Revision of regulationsNot later than 910 days after the date of
			 enactment of this Act, the Federal Communications
			 Commission shall revise its regulations to strike
			 the sentence described in paragraph (1) and make any necessary conforming
			 revisions to its regulations.(b)Working Group(1)In generalNot later than 60 days after the date of enactment of this Act, the Chairman of the Federal
			 Communications Commission shall
			 convene a working group of technical experts representing a wide-range of
			 stakeholders, to identify, report, and recommend performance objectives,
			 technical
			 capabilities, and technical standards of a not unduly burdensome,
			 uniform, and technology- and platform-neutral software-based downloadable
			 security system designed to promote the competitive availability of
			 navigation devices in furtherance of section 629 of the Communications Act
			 of 1934 (47 U.S.C. 549).(2)ReportNot later than 540 days after the date of enactment of this Act, the working group shall file a
			 report with the Federal Communications Commission on its work under
			 paragraph (1).(3)Commission assistanceThe Chairperson of the Federal Communications Commission may appoint a member of the Commission's
			 staff—(A)to moderate and direct the work of the working group under this subsection; and(B)to provide technical assistance to members of the working group, as appropriate.(4)Initial meetingThe initial meeting of the working group shall take place not later than 180 days after the
			 date of the enactment of this Act.204.Administrative reforms to effective competition petitionsSection 623 (47 U.S.C. 543) is amended by adding at the end the following:(o)Streamlined petition process for small cable operators(1)In generalNot later than 180 days after the date of enactment of the Satellite Television Access and Viewer Rights Act, the Commission shall complete a rulemaking to establish a streamlined process for filing of an
			 effective
			 competition petition pursuant to this section for small cable operators,
			 particularly those who serve primarily rural areas.(2)ConstructionNothing in this subsection shall be construed to have any effect on the duty of a small cable
			 operator to prove the existence
			 of effective competition under this section.(3)Definition of small cable operatorIn this subsection, the term small cable operator has the meaning given the term in subsection (m)(2)..205.Report on designated market areas(a)In generalNot later than 18 months after the date of enactment of this Act, the Federal Communications
			 Commission shall submit to
			 the Committee on Commerce, Science, and Transportation of the Senate, the
			 Committee on the Judiciary of the
			 Senate,  the Committee on Energy and Commerce of the House of
			 Representatives, and the Committee on the Judiciary of the House of
			 Representatives a
			 report that contains—(1)an analysis of—(A)the extent to which consumers in each local market have access to broadcast programming from
			 television broadcast stations located outside their local market; and(B)(i)whether there are alternatives to the use of designated
			 market areas to define markets that would provide consumers with more
			 local
			 programming options; and(ii)the potential impact the alternatives described in clause (i) could have on localism and on
			 broadcast television locally, regionally, and nationally; and(2)recommendations on how to foster increased localism in counties served by
			 out-of-State designated market areas.(b)Considerations for fostering increased localismIn making recommendations under subsection (a)(2), the Commission shall consider—(1)the impact that designated market areas that cross State lines have on access to local programming;(2)the impact that designated market areas have on local programming in rural areas; and(3)the state of local programming in States served exclusively by out-of-State designated market
			 areas.IIIMiscellaneous301.ImplementationExcept as otherwise expressly provided, the Federal Communications Commission shall prescribe
			 regulations to
			 implement the requirements of this Act,
			 and any amendments made by this Act, not later than 270 days after the
			 date of
			 enactment of this Act.302.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of
			 such provision or amendment to any person or circumstance is held to be
			 unconstitutional, the remainder of the Act, the amendments made by the
			 Act, and the application of such provision or amendment
			 to any person or circumstance shall not be affected thereby.September 17 (legislative day, September 16), 2014Reported with an amendment